
Exhibit 10.2
EQUITY COMMITMENT LETTER


Bain Capital Asia Fund, L.P.
Bain Capital Fund X, L.P.
111 Huntington Avenue
Boston, MA  02199




May 20, 2011


Amber Parent Limited
Amber Mergerco, Inc.
c/o Bain Capital Partners, LLC
111 Huntington Avenue
Boston, MA  02199


Ladies and Gentlemen:


This letter agreement sets forth the commitments of Bain Capital Asia Fund, L.P.
and Bain Capital Fund X, L.P. (together, "Sponsors"), subject to the terms and
conditions contained herein, to purchase certain equity interests of Amber
Parent Limited, a newly formed Cayman exempted limited company ("Parent"). It is
contemplated that, pursuant to an Agreement and Plan of Merger (as amended,
restated, supplemented or otherwise modified from time to time, the "Merger
Agreement") to be entered into among China Fire & Security Group, Inc., a
Florida corporation (the "Company"), Parent and Amber Mergerco, Inc., a
wholly-owned subsidiary of Parent ("Merger Sub"), Merger Sub will merge with and
into the Company (the "Merger"), with the Company surviving the Merger as a
wholly-owned subsidiary of Parent.  Capitalized terms used but not defined
herein shall have the meaning ascribed to them in the Merger Agreement.
 
1. Commitment.  Sponsors hereby commit, subject to the terms and conditions set
forth herein, that, simultaneous with the Closing, they shall (x) purchase, or
shall cause the purchase of, equity interests of Parent for an aggregate amount
equal to $160,700,000 (the "Commitment"), and (y) cause Parent, upon receipt of
the Commitment, to purchase equity interests of Merger Sub for an aggregate
amount equal to the Commitment, in each case solely for the purpose of Parent
and/or Merger Sub funding, and to the extent necessary to fund, a portion of the
aggregate Merger Consideration pursuant to and in accordance with the Merger
Agreement, together with related expenses. Sponsors may effect the purchase of
the equity interests of Parent directly or indirectly through one or more direct
or indirect wholly-owned Subsidiaries of a Sponsor or any other investment fund
advised or managed by the Fund Manager (other than any entity that competes or
is likely to compete with the Company or any Company Subsidiary). The amount of
the Commitment to be funded under this letter agreement simultaneous with the
Closing may be reduced in an amount specified by Parent but only to the extent
that it will be possible for Parent and Merger Sub to consummate the
transactions contemplated by the Merger Agreement with Sponsors contributing
less than the full amount of the Commitment.
 
2. Conditions.  The Commitment shall be subject to (i) the execution and
delivery of the Merger Agreement by the Company, (ii) the satisfaction or waiver
at the Closing of each of the conditions to Parent's and Merger Sub's
obligations to consummate the
 
 
 

--------------------------------------------------------------------------------

 
transactions contemplated by the Merger Agreement, (iii) the contemporaneous
consummation of the Closing and (iv) the contemporaneous funding of the Debt
Financing on the terms and conditions described in the Debt Financing Commitment
Letter.
 
3. Limited Guarantee.  Concurrently with the execution and delivery of this
letter agreement, the Guarantor is executing and delivering to the Company a
limited guarantee, dated as of the date hereof, related to Parent's and Merger
Sub's payment obligations under the Merger Agreement (the "Limited Guarantee").
Other than with respect to Retained Claims (as defined under the Limited
Guarantee), the Company's remedies against the Guarantor under the Limited
Guarantee shall be, and are intended to be, the sole and exclusive direct or
indirect remedies available to the Company and its Affiliates against (i) the
Guarantor, Sponsors, Parent or Merger Sub and (ii) any former, current and
future equity holders, controlling persons, directors, officers, employees,
agents, Affiliates, members, managers, general or limited partners or assignees
of, the Guarantor, Sponsors, Parent or Merger Sub or any former, current or
future stockholder, controlling person, director, officer, employee, general or
limited partner, member, manager, Affiliate, agent or assignee of any of the
foregoing (those persons and entities described in clause (ii) each being
referred to as a "Non-Recourse Party") in respect of any liabilities or
obligations arising under, or in connection with, this letter agreement or the
Merger Agreement and the transactions contemplated thereby, including in the
event Parent or Merger Sub breaches its obligations under the Merger Agreement,
whether or not Parent's or Merger Sub's breach is caused by Sponsors' breach of
their obligations under this letter agreement.
 
4. Enforceability.  This letter agreement may only be enforced by (i) Parent at
the direction of Sponsors or (ii) the Company solely in accordance with, and to
the extent permitted by, Section 9.6 of the Merger Agreement. Neither Parent's,
Merger Sub's nor the Company's creditors shall have the right to enforce this
letter agreement or to cause Parent to enforce this letter agreement.
 
5. No Modification; Entire Agreement.  This letter agreement may not be amended
or otherwise modified without the prior written consent of Parent, Merger Sub
and Sponsors. Together with the Merger Agreement and the Limited Guarantee, this
letter agreement constitutes the sole agreement, and supersedes all prior
agreements, understandings and statements, written or oral, between, the
Guarantor, Sponsors or any of their respective Affiliates, on the one hand, and
Parent or any of its Affiliates, on the other, with respect to the transactions
contemplated hereby.  No transfer of any rights or obligations hereunder shall
be permitted without the consent of Parent, Merger Sub and Sponsors.  Any
transfer in violation of the preceding sentence shall be null and void.
 
6. Governing Law; Jurisdiction; Venue.  This letter agreement, and all claims
and causes of action arising out of, based upon, or related to this letter
agreement or the negotiation, execution or performance hereof, shall be governed
by, and construed, interpreted and enforced in accordance with, the Laws of the
State of Delaware, without regard to choice or conflict of law principles that
would result in the application of any Laws other than the Laws of the State of
Delaware.  Any legal action, suit or proceeding arising out of, based upon or
relating to this letter agreement or the transactions contemplated hereby shall
be brought solely and exclusively in the Chancery Court of the State of Delaware
(or, if the Chancery Court of the State of Delaware declines to accept
jurisdiction over a particular matter, the U.S. District Court for the District
of Delaware; or, if that court declines to accept jurisdiction over a particular
matter, the U.S. District Court for the Southern District of New York).  Each of
the parties hereto hereby irrevocably submits to the exclusive jurisdiction of
 
 
 

--------------------------------------------------------------------------------

 
such courts in respect of any legal action, suit or proceeding arising out of,
based upon or relating to this letter agreement and the rights and obligations
arising hereunder and agrees that it will not bring any action arising out of,
based upon or related to this letter agreement in any other court.  Each of the
parties hereto hereby irrevocably waives, and agrees not to assert as a defense,
counterclaim or otherwise, in any legal action, suit or proceeding arising out
of, based upon or relating to this letter agreement, (a) any claim that it is
not personally subject to the jurisdiction of the above named courts for any
reason other than the failure to serve process as set forth below, (b) any claim
that it or its property is exempt or immune from jurisdiction of any such court
or from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) and (c) to the fullest extent
permitted by applicable Law, any claim that (i) the suit, action or proceeding
in such court is brought in an inconvenient forum, (ii) the venue of such suit,
action or proceeding is improper or (iii) this letter agreement, or the subject
matter hereof, may not be enforced in or by such courts.  Each of the parties
hereto agrees that notice or the service of process in any action, suit or
proceeding arising out of, based upon or relating to this letter agreement or
the rights and obligations arising hereunder shall be properly served or
delivered if delivered in the manner contemplated by Section 6 of the Limited
Guarantee, with respect to Sponsors, and Section 9.2 of the Merger Agreement,
with respect to Parent or Merger Sub.
 
7. Waiver of Jury Trial.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY AND ALL RIGHT SUCH PARTY MAY HAVE
TO TRIAL BY JURY IN ANY LEGAL ACTION, SUIT OR PROCEEDING BETWEEN THE PARTIES
HERETO ARISING OUT OF, BASED UPON OR RELATING TO THIS LETTER AGREEMENT OR THE
NEGOTIATION, EXECUTION OR PERFORMANCE HEREOF.
 
8. Counterparts.  This letter agreement may be executed by facsimile and in one
or more counterparts, and by the different parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.
 
9. Third Party Beneficiaries.  This letter agreement shall inure to the benefit
of and be binding upon Parent, Merger Sub and Sponsors. The Company is a third
party beneficiary of this letter agreement solely for purposes of Section 4(ii)
of this letter agreement.  Except as provided in the immediately preceding
sentence, nothing in this letter agreement, express or implied, is intended to
confer upon any person other than Parent, Merger Sub and Sponsors any rights or
remedies under, or by reason of, or any rights to enforce or cause Parent or
Merger Sub to enforce, the Commitment or any provisions of this letter agreement
or to confer upon any person any rights or remedies against any person other
than Sponsors (but only at the direction of Sponsors as contemplated hereby)
under or by reason of this letter agreement. Without limiting the foregoing,
neither Parent's nor Merger Sub's creditors shall have any right to enforce this
letter agreement or to cause Parent or Merger Sub to enforce this letter
agreement.
 
10. Termination.  The obligation of Sponsors to fund the Commitment will
terminate automatically and immediately upon the earliest to occur of (a) the
valid termination of the Merger Agreement in accordance with its terms, (b) the
Closing, at which time the obligation will be discharged but subject to the
performance of such obligation and (c) the Company or any of its Affiliates,
directly or indirectly, asserting a claim against the Guarantor, Sponsors or any
Non-Recourse Party in connection with this letter agreement, the
 
 
 

--------------------------------------------------------------------------------

 
Merger Agreement, the Limited Guarantee or any of the transactions contemplated
hereby or thereby or otherwise relating hereto or thereto, other than the
Company asserting any Retained Claim (as defined under the Limited Guarantee).
Notwithstanding anything in this Section 10 to the contrary, in the event the
Company, as the express third party beneficiary hereunder, shall have filed any
claim or suit to enforce the terms of this letter agreement prior to such
termination, the obligation to fund the Commitment and all other obligations of
Sponsors hereunder shall not expire, and shall remain in full force and effect,
during the time such suit or action is pending, plus twenty (20) Business Days
or until the time period established by the court presiding over such claim or
suit.
 
11. No Recourse.  Notwithstanding anything that may be expressed or implied in
this letter agreement or any document or instrument delivered in connection
herewith, and notwithstanding the fact that Sponsors may be partnerships or
limited liability companies, by their acceptance of the benefits of this letter
agreement, Parent acknowledges and agrees that no Person other than Sponsors has
any obligations hereunder and that no recourse shall be had hereunder, or for
any claim based on, in respect of, or by reason of, such obligations or their
creation, against, and no personal liability shall attach to, any Non-Recourse
Party, through Parent, Merger Sub or otherwise, whether by or through attempted
piercing of the corporate veil, by or through a claim by or on behalf of Parent
against any Non-Recourse Party, by the enforcement of any assessment or by any
legal or equitable proceeding, by virtue of any statute, regulation or
applicable Law, or otherwise.
 
12. Representations and Warranties.  Sponsors hereby represent and warrant with
respect to themselves to Parent that (a) they have all limited partnership or
other organizational power and authority to execute, deliver and perform this
letter agreement; (b) the execution, delivery and performance of this letter
agreement by Sponsors has been duly and validly authorized and approved by all
necessary limited partnership or other organizational action by them; (c) this
letter agreement has been duly and validly executed and delivered by them and
constitutes a valid and legally binding obligation of them, enforceable against
them in accordance with the terms of this letter agreement; (d) the Commitment
is less than the maximum amount that Sponsors are collectively permitted to
invest in any one portfolio investment pursuant to the terms of their respective
constituent documents or otherwise; and (e) Sponsors have uncalled capital
commitments or otherwise have available funds in excess of the Commitment.
 
13. Interpretation.  For the avoidance of doubt, the Rollover Agreements (as
such term is defined in the Merger Agreement), the transactions contemplated
therein and any proceeding or claim arising thereunder shall be interpreted as
separate and distinct from the Merger Agreement, and the phrases "this letter
agreement or the Merger Agreement and the transactions contemplated thereby";
"all prior agreements, understandings and statements, written or oral, between
Sponsors or any of their respective Affiliates"; "any document or agreement
entered into in connection with the Merger Agreement"; "arising under, or in
connection with, the Merger Agreement or the transactions contemplated thereby";
and phrases of similar import shall be interpreted to exclude the Rollover
Agreements, the transactions contemplated therein and any proceeding or claim
arising thereunder.
 
*   *   *   *   *




 
 
 

--------------------------------------------------------------------------------

 

Sincerely,
 
BAIN CAPITAL ASIA FUND, L.P.
 
By Bain Capital Partners Asia, L.P.,
 
its general partner
 
By Bain Capital Investors, LLC,
 
its general partner
 
By: /s/ Paul Edgerley
 
Name: Paul Edgerley
 
Title:  Managing Director




BAIN CAPITAL FUND X, L.P.
 
By Bain Capital Partners X, L.P.,
 
its general partner
 
By Bain Capital Investors, LLC,
 
its general partner
 
By: /s/ Paul Edgerley
 
Name: Paul Edgerley
 
Title:  Managing Director


 
Agreed to and accepted:
 
Amber Parent Limited




By: /s/ Paul Edgerley
Name: Paul Edgerley
Title: Director
 
Amber Mergerco, Inc.




By: /s/ Paul Edgerley
Name: Paul Edgerley
Title: President and Secretary
 


[Signature Page to Equity Commitment Letter]
 

--------------------------------------------------------------------------------